The present application is being examined under the pre-AIA  first to invent provisions.

 DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2020 has been entered.

Claim Rejections - 35 USC § 112

Claims 16, 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 16/32 were dependent upon now canceled claims 15/31, respectively, without the dependency being corrected.  Examiner will interpret claim 16 to be dependent upon claim 2, as well as claim 32 being dependent upon claim 18.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2,4-14,16-18, 20-30,32-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Preiss et al (20060122865) in view of Koll et al (8463673) in further view of Ramarajan et al (8706521) in further view of King et al (20110043652). 

As per claims 2,17, Preiss et al (20060122865) teaches a computer-implemented method performed by at least one computer processor, the method comprising:(A) applying automatic speech recognition to an first portion of the audio signal to produce a structured document representing contents of the audio signal during generation of a second portion of the audio signal (as speech recognition for dictated input – para 0086); (B) determining whether the structured document includes an indication of compliance with a best practice to produce a Preiss et al (20060122865) teaches an autogeneration subsystem 608 that receives an API call with data/instructions to create new records or fields; para 0085) ; (C) inserting content into the structured document, based on the conclusion, to produce a modified structured document (as inserting default values/ content based upon the data/instructions from the mapping tool system – the portion of para 0155 on page 14; the purpose is to produce complete records – end of para 0155), (C)(1)(C2) obtaining the content from a data source without human input;  with an indication that the content was generated automatically (examiner notes that applicants 0045 shows a general indicator as the status of the field; para 150,154 – showing automatic updating of forms using available information in the database; para 0152 shows creating a new entry/add to organization list, or add to merge list, when the automatic updating is performed,see also para 0132; in other words, the appearance of an update occurs when a new merged record is generated, or adding a new entry to the list.  Preiss also teaches an action to be taken before completion of the structured document (para 0085 – the user enters the procedure completed, and waits for the system to update; in one embodiment, the updated document show the next step to be performed – para 0089).  Preiss et al does not explicitly teach the automatic updating/correcting of the conclusion of best practices, however, Koll (8463673), claims 1-10, disclose steps on automatically updating the best course of action via negative/positive reinforcement based on an accuracy measurement.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the updating of best practice conclusion, as taught by  Preiss et al (20060122865) with automatic positive/negative reinforcement because it would advantageously improve reliability (Koll, summary).  The combination of Preiss et al in view of Koll et al, teaches updating/adding of additional information for the first best practice (Preiss et al), and further teaches obtaining Ramarajan et al (8706521) teaches a system that provides a plurality of treatment options for medical conditions (abstract), wherein the system automatically generates and recommends a first/second/third/etc. best practice (Ramarajan, col. 8 lines 8-21, with final rankings – col. 8 line 28.  Therefore, it would have been obvious to one of ordinary skill in the art of automatic medical reporting to modify the teachings of Preiss et al (20060122865) in view of Koll et al (8463673) with recommendations of a second best practice, as taught by Ramarajan et al (8706521), because it would advantageously match study data with the patients condition while giving the patient options for the treatment recommendation ( Ramarajan et al (8706521), col. 8 lines 30-32).

 	The combination of Preiss et al (20060122865) in view of Koll et al (8463673) in view of Ramarajan et al (8706521) teaches a marking/tracking of automatic inserts in the medical report (as reviewed in detail above, in the explanation of the Preiss reference-  in order to review and add fields to the report, the software tracks the insertion locations to actually perform the eventual insertion of new/updated information), however, the above combination does not explicitly teach marking the content in the structured document as automatically generated; King et al (20110043652) teaches automatic insertion of content into a document (abstract, para 0019, 0020), wherein, the application is programmed to automatically scroll to, highlight, and move the cursor, to the location of the automatic insertion (para 0410-0411).  Therefore, it would have been obvious to one of ordinary skill in the art of document editing and capture, to modify the Preiss et al (20060122865) in view of Koll et al (8463673) in view of Ramarajan et al (8706521) with an automatic highlighting of sections of the document/report that were automatically inserted, as taught by King et al (20110043652), because it would be an improvement over prior systems and greatly enhance the aspect, found in the older system, of only finding and opening document; whereas, marking, highlighting, and scrolling to the added text, would allow the user to review the added content (King et al (20110043652), para 0357, para 0159). 

As per claims 4,5, the combination of Preiss et al (20060122865) in view of Koll et al (8463673) in further view of Ramarajan et al (8706521) in further view of King et al (20110043652) teaches the method of claim 2, wherein (B) further comprises:
identifying a type of the structured document ( Preiss et al (20060122865), as determining which section of the process is being used – para 0156 – either organization/resource/bodysite/examination/ exam modifier/, etc.), and identifying a best practice associated with the identified type and determining whether the structured document includes an indication of compliance with the identified universal best practice to produce the conclusion ( Preiss et al (20060122865) ,as the ‘best practice’ is populated by the mapping tool data/instructions – para 0153- 0155). 
	
	As per claim 6, the combination of Preiss et al (20060122865) in view of Koll et al (8463673) in further view of Ramarajan et al (8706521) in further view of King et al (20110043652) teaches the method of claim 2, wherein (B) further comprises: analyzing a data source relating to an event to which the structured document relates; and identifying the best Preiss et al (20060122865) as analyzing the data source for compatibility, and then choosing which form fields need to be populated – para 0151-0153).  

	As per claims 7,8,10,12,14, the combination of Preiss et al (20060122865) in view of Koll et al (8463673) in further view of Ramarajan et al (8706521) in further view of King et al (20110043652) teaches the method of claim 2, further comprising producing a conclusion that information is missing, and the prompt rendered separately, or in combination (Preiss et al (20060122865), as prompting the user to what information is missing -- the section of para 0097 that is on page 9 -- the mapper notifies the user when there is incompatibility in the information, and prompts the user to either verify or select the elements (para 0152-0153); and figures 14-16, in combination with para 0097).

	As per claims 9,11, the combination of Preiss et al (20060122865) in view of Koll et al (8463673) in further view of Ramarajan et al (8706521) in further view of King et al (20110043652) teaches receiving the input and removing the prompt (Preiss et al, para 0097, showing that in an alternate embodiment, the system shows an element for a user to select, and stored for future use, and only shown when there is a need for that information – ie, it is not part of the general display showing in figs. 14-16, and hence, the window is only shown in those instances, (and logically, disappears after the information is answered)).

	As per claim 13, the combination of Preiss et al (20060122865) in view of Koll et al (8463673) in further view of Ramarajan et al (8706521) in further view of King et al (20110043652) teaches obtaining a version of the content from a data source without human input (as, obtaining versions, as taught by Preiss above and Ramarajan (col. 8 lines 8-28), with second and third best practices;
 and inserting the version of the content into the structured document with an indication that the version of the content is an estimate of the content (as insertion, by Preiss above, with the Ramarajan versions of second and third best practices – col. 8 lines 8-28). 
	
As per claim 16, the combination of Preiss et al (20060122865) in view of Koll et al (8463673) in further view of Ramarajan et al (8706521) in further view of King et al (20110043652) teaches a review request (Preiss, para 0072).

	As per claim 36, the combination of Preiss et al (20060122865) in view of Koll et al (8463673) in view of Ramarajan et al (8706521) in further view of King et al (20110043652)  teaches rendering the content and flagging the rendered content as automatically generated (see King et al (20110043652), teaching automatic insertion of content into a document (abstract, para 0019, 0020), wherein, the application is programmed to automatically scroll to, highlight, and move the cursor, to the location of the automatic insertion (para 0410-0411)).
 
	Claims 34,38 are method claims that is broader in scope to claims 2,36 above and as such, claims 34,38 are rejected under similar rationale as presented against claims 2,36 above.

	Claims 18,20-30,32,33,37,39 are computer readable medium claims that perform the method steps of claims 2,4-17 above and as such, claims 18,20-30,32,33,37,39 are similar in .

Response to Arguments

Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In addition to eh previous recitations to Preiss teaching autogeneration/updating; and generating new records/lists as an indicator that an update was performed, examiner notes the introduction to the King et al (20110043652) references to meet the newly presented claim limitations, towards flagging/highlighting/marking automatically generated/inserted content into the document.  Examiner further notes the pertinent references below. 

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   

Isidore (20110055688) teaches highlighting and pointing to newly added text/documents – [0049] The undo-insertion functionality may be provided as a separate menu item or icon within FIG. 2 or 3, for example. The process begins with the AEI utility completing the insertion of new content in the end location and highlighting the new content (block 601). The AEI utility then displays the insertion completion message and prompts the editor to accept the insertion 

	Chandra (20080016164) teaches highlighting inserted information, and user capability of setting highlighting functions -- [0026] In addition to enabling a user to easily retrieve
 highlighted portions of internet documents, the highlighter server facilitates various methods of sharing highlighted portions of text with other users. For instance, in one embodiment, after a first user has made a highlight to a particular internet document, a subsequent user viewing the same document with the highlighting service invoked will optionally be able to see the first user's highlight(s). Similarly, if multiple users previously made highlights to a particular document, a subsequent user will be able to see all user's highlights. To avoid becoming overwhelmed with highlights, a user, and/or the system, can configure the settings of the highlighting service such that only highlights made by user-selected persons (including oneself), or those persons who are a member of a user-selected and/or system-selected group, are displayed. In yet another aspect, a user may generate and send an email to another user such that the email includes the highlighted portions of text and/or the entire document as highlighted. [0028] Although the present invention is described herein primarily in the context of a highlighting service, those skilled in the art will recognize a wide variety of other applications that are consistent with the general spirit of the invention. For instance, consistent with another embodiment of the invention, a client web browser directs a request for a document (either directly, or indirectly) to a content provider hosting the document. The request may be directed to an intermediate server or intercepted by an intermediate server, which in turn, forwards the document request on to the content provider server. The content provider server sends the requested internet document to the intermediate server where it is modified in some manner "on the fly". That is, the requested internet document is modified by the intermediate server in near real time, before it is forwarded on to the requesting client web browser. Accordingly, the requesting client web browser receives a modified copy of the requested document, without making any actual modification to the document stored on the content provider server. In an alternative embodiment of the invention, the requested document is communicated from the intermediate server to the client web browser in its original unmodified form, along with a code module. At the client web browser, the code module is executed or interpreted, causing the client to modify the original document in some manner 




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
06/04/2020